Citation Nr: 0008708	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-04 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to March 
1972.

This appeal arises from an October 1997 rating decision of 
the Montgomery, Alabama, Regional Office (RO) that denied 
service connection for hearing loss.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran's military occupational specialty was in the 
light air defense artillery, and he was exposed to noise from 
artillery and tank fire.

3.  On separation from active service, examination of the 
veteran's hearing revealed no hearing loss disability.

4.  The veteran and a lay witness describe the veteran's 
hearing difficulties that were present since service, in the 
case of the veteran's testimony, and since the fall of 1973, 
6.  On Department of Veterans Affairs (VA) examination in 
December 1997, the veteran was diagnosed with moderately 
severe high frequency sensorineural hearing loss of the right 
ear and mild to profound sensorineural hearing loss of the 
left ear.

7.  On a January 1998 audiological evaluation at the 
University of Alabama, examiners recounted the veteran's 
noise exposure during his active service and attributed his 
current hearing loss disability to noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred during the 
veteran's active service.  38 U.S.C.A. §§ 1154(b), 1310, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board of Veterans' Appeals (Board) must 
determine whether the veteran's claim is well grounded.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, under 38 U.S.C. § 5107(a), VA has a duty 
to assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant has met the initial burden, and 
VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Service connection for hearing loss disability requires that 
a veteran have a current hearing loss disability, as such 
disability is measured under 38 C.F.R. § 3.385 (1999), and 
that such hearing loss be incurred in or aggravated during 
service or, 3.307(a), 3.309(a) (relating to 
organic diseases of the nervous system) (1999); see Heuer v. 
Brown, 7 Vet. App. 379, 385-86 (1995) (latest version of 
38 C.F.R. § 3.385 does not substantively change prior 
version).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The failure to meet these 
criteria at the time of a veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (1996); Heuer, 7 Vet. 
App. at 384.

Upon his entrance into active duty in 1970, the veteran 
underwent a hearing evaluation that yielded the following 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
--
30
LEFT
10
15
15
--
65

While this examination was indicative of a hearing loss 
disability for the veteran's left ear upon his entrance into 
active duty, at his separation from service, the audiological 
evaluation did not reveal a hearing loss disability.  At his 
separation from service, in March 1972, pure tone thresholds, 
in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
25
LEFT
20
20
20
20
25

Thus, while the veteran entered active duty with a left ear 
hearing loss disability, as defined under 38 C.F.R. § 3.385, 
he was discharged from service without a hearing loss 
disability in either ear.  This inconsistency raises 
questions as to the accuracy of the separation examination.

The veteran and a layperson who has submitted a statement in 
connection with this claim indicate that the veteran began 
demonstrating hearing problems as a result of service.  The 
layperson, who knew the veteran in college and 
professionally, indicated that he had noticed that the 
veteran had hearing problems when they first met, in the fall 
of 1973; the hearing problems consisted of difficulty hearing 
"normal" sounds at times and "quiet" sounds at all times.

The veteran testified at a hearing in February 1998 that he 
underwent a hearing examination in connection with a job in 
1972 or 1973 and that the examiner found the results to be 
"the worst hearing test" and that the examiner was 
surprised that the veteran was hired.  The veteran stated 
that he has been unable to obtain records from this private 
hearing examination.  The Board, however, cannot rely on the 
veteran's description of the hearing examination results.  
First, the veteran's description is not probative in that he 
does not state that the private hearing examination 
demonstrated a hearing loss disability as defined by the 
relevant regulation.  Second, and more importantly, any 
statements by the veteran to the effect that the private 
hearing examination demonstrated a disability within the 
parameters of the regulation would not be probative because 
the veteran is not capable of rendering an opinion on a 
matter requiring medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Nevertheless, the veteran has submitted other, probative 
evidence.  He has submitted a summary of five audiological 
evaluations from a private clinic in Tuscaloosa, Alabama.  
The earliest of these audiological evaluations, conducted in 
June 1992, revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
35
65
85
LEFT
25
25
45
90
105

Subsequent audiological evaluations from that clinic, as 
described in the private clinic's summary, are consistent 
with these findings.

In December 1997, the veteran underwent a VA audiological 
examination.  At that time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
70
70
LEFT
15
15
30
90
100

Speech audiometry using the Maryland CNC word list revealed 
speech recognition ability of 92 percent, bilaterally.

In January 1998, the veteran underwent an audiological 
evaluation at the University of Alabama in Tuscaloosa, 
Alabama.  The examiners noted that the veteran had a history 
of noise exposure to artillery fire and tank noise during his 
active duty and that he had a history of ringing in his ears.  
The examiners indicated that the veteran had normal hearing 
in the low frequencies in his right ear, but a sloping to 
moderate sensorineural hearing loss in the right ear; for his 
left ear, he had normal hearing in the low frequencies, but 
sloping to profound sensorineural hearing loss.  The 
examiners concluded that the veteran had "a significant loss 
of hearing sensitivity" as well as "[d]ifficulty 
understanding speech, especially in poor listening 
conditions.  The audiometric configuration is characteristic 
of a hearing loss due to noise exposure."

These audiological evaluations (from the private Tuscaloosa 
clinic, the December 1997 VA examination, and the January 
1998 University of Alabama examination) confirm that the 
veteran has had a hearing loss disability, as defined under 
38 C.F.R. § 3.385, since at least June 1992.  However, in 
order for a claim to be well grounded, the claim must include 
not only a medical diagnosis of a current disability, but 
also medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury 
and medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Epps, 126 F.3d at 
1468; Caluza, 7 Vet. App. at 506.  The Board now turns to the 
evidence of a nexus between the veteran's active service and 
his current bilateral hearing loss disability.
 
The veteran has testified that the only unprotected noise 
exposure that he experienced was during his active duty, when 
he was exposed to artillery fire from cannons and weapons as 
part of his military occupational specialty.  He states that 
he did not wear ear protection.  He also states that he was 
not exposed to excessive noise after his separation from 
service.  Even when working on an offshore oil field, he 
would wear ear muffs when going to the generator room. 

The veteran argues that he is entitled to service connection 
on the basis of his combat veteran status and the provisions 
of 38 U.S.C.A. § 1154(b) (West 1991).  The Court has 
addressed the meaning of 38 U.S.C.A. § 1154(b) in a string 
of cases that has included Caluza, 7 Vet. App. at 507.  The 
relevant combat veteran statute, 38 U.S.C.A. § 1154(b), 
specifically allows combat veterans, in certain 
circumstances, to use lay evidence to establish service 
connection of a disease or injury. See, e.g., Jensen v. 
Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994).  Section 
1154(b) provides as follows: 

shall accept as sufficient proof of 
service-connection of any disease or injury 
alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of 
service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. Service-
connection of such injury or disease may be 
rebutted by clear and convincing evidence to the 
contrary. The reasons for granting or denying 
service-connection in each case shall be recorded 
in full. 

See also 38 C.F.R. § 3.304(d) (1999).

The statute "sets forth a three-step, sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method provided by the statute."  Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996).  First, the 
adjudicator must determine whether the veteran has provided 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, the 
adjudicator must determine whether the proffered evidence is 
"consistent with the circumstances, conditions, or hardships 
of such service."  Third, if these two requirements are met, 
then a presumption arises that the injury or disease is 
service connected.  Then, the adjudicator must determine 
whether there is "clear and convincing evidence to the 
contrary" to rebut the presumption of service connection.  
See 38 U.S.C.A. § 1154(b); Collette, 82 F.3d at 393; Caluza, 
7 Vet. App. at 508.

While section 1154(b) certainly relaxes the evidentiary 
burden for a combat veteran, it is important to note what 
section 1154(b) pertains to.  "Section 1154(b) deals with 
the question whether a particular disease or injury was 
incurred or aggravated in service -- that is, what happened 
then -- not the questions of either current disability or 
nexus to service, as to both of which competent medical 
evidence is generally required."  Caluza, 7 Vet. App. at 
507.  The Court succinctly restated this holding in a recent 
case:  "Section 1154(b) necessarily focuses upon past combat 
service and, for this reason, it does not constitute a 
substitute for evidence of current disability, causal nexus 
between a combat service injury or disease and a current 
disability, or the continuation of symptoms subsequent to 
service."  Kessel v. Brown, 13 Vet. App. 9, 17 (1999). 

In the context of this particular claim, the Board need not 
address whether the veteran served in combat and whether his 
statements regarding in-service noise exposure should be 
treated in keeping with 38 U.S.C.A. § 1154(b).  The veteran's 
military occupational specialty with the light air defense 
artillery and his service in Republic of Vietnam during the 
Vietnam era are consistent with his statements that he was 
exposed to noise from cannons, artillery, and tanks.  It is 
not necessary to inquire further into the veteran's combat 
status.

Furthermore, the Board notes that the RO awarded service 
connection for tinnitus in a July 1998 rating decision.  In 
awarding service connection, the RO indicated that the 
veteran had not reported having had significant noise 
exposure since separation from service.  For purposes of this 
claim and for consistency, the Board also accepts the 
veteran's statements that his only significant exposure to 
noise was during his period of active service.

As for evidence of a nexus between service and the current 
disability, the veteran has submitted a January 1998 
audiological evaluation report that recounts the veteran's 
in-service noise exposure and then described his current 
hearing loss as "characteristic of a hearing loss due to 
noise exposure."  This audiological evaluation report 
provides the element of causation necessary in rendering a 
claim well grounded.  Moreover, this evaluation provides the 
requisite medical nexus evidence to warrant service 
connection as well.

At the very least, the available evidence is in equipoise, 
and the veteran is entitled to the benefit of the doubt 
regarding his claim.  See 38 U.S.C.A. § 5107(b) (West 1991).  
Accordingly, the Board finds that the veteran suffered in-
service noise exposure and that his current hearing loss 
disability is related to his active service.


ORDER

The claim for service connection for bilateral hearing loss 
disability is granted, subject to the laws and regulations 
governing the disbursement of government benefits.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


